DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed 7/9/2021 have been considered but are not fully persuasive. New grounds for rejection under 35 U.S.C. § 112(b) are presented in response to the claim amendments. The rejection under 35 U.S.C. § 103(a) has also been updated for the purpose of increasing clarity and more fully addressing the new amendments.
On p. 6 of the Remarks, Applicant alleges that the combination of Bor and Tabatabaei fail to teach a phase-modulated laser single beam because the laser of Bor is split in order to form the pattern of impact points.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Tabatabaei modifies the impact point generation of Bor to use a SLM, and in Tabatabaei, it can be seen that the SLM is used specifically on a single beam. Therefore, Applicant fails to address the combination of references and solely discusses whether the system of Bor alone teaches the claimed invention.
On. p. 7 of the Remarks filed 7/9/2021, Applicant alleges that the combination of Bor and Tabatabaei would render Bor inoperable, or unsuitable for its intended purpose, because Bor relies on multiple beam scanning, unlike the SLM of Tabatabaei.
This is not persuasive, because contrary to the assertion of Applicant, the “purpose” of Bor is not to use multiple beam scanning. Cited from Bor ¶[0007] the intended purpose is “to provide a system and method for photoaltering a material that increases the effective repetition rate of the pulsed laser beam. It is also desirable to provide a system and method for photoaltering a material with a pulsed laser beam that improves dissection quality and while reducing scanning speed associated with the photoalteration.” While a split beam is one method of achieving a plurality of impact points in order to achieve this purpose, it is not contrary to a modification to use an SLM for obtaining the plurality of impact points.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, several “wherein” clauses are not clearly recited as part of the invention: “wherein the phase modulation set value causes distribution of the energy of the phase-modulated laser in at least two impact points forming a pattern in a focal plane of said phase-modulated laser beam,” “wherein each impact point generates a cavitation bubble into the human or animal tissue,” and “wherein an intensity of each impact point will be attenuated at a same time if any portion of the phase-modulated laser single beam is lost along a propagation path of the phase-modulated laser single beam,”. These limitations are not tied to structure configured to perform the function recited, but instead appear to be reciting the intended and/or inherent result of a use of the claimed system. For example, no structure is recited configured for distributing the energy of the phase-modulated laser, it is attributed to a result of the existence of a phase modulated set value, that is previously only recited as being displayed. It may be that Applicant hasn’t claimed a processor for performing certain algorithmic functions and doing so would render these functions definite and more fully limiting, see for example, that the Tabatabaei reference uses a control unit for this purpose. As the claim stands, it is not clear what structure performs which function, and therefore it is unclear what structure is causing the results that are claimed. With respect to the cavitation bubbles and the attenuation of the impact points, these appear to be an intended or inherent result of the claimed beam when configured for incidence on 
In line 21 of the claim, the limitation “phase-modulated laser beam” lacks antecedent basis. Previously, this feature is claimed as a “phase-modulated laser single beam”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; further in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel.
Regarding claim 1, Bor teaches an apparatus configured to cut a human or animal tissue, (¶[0031]), wherein said apparatus includes: 
a femtosecond laser (laser, 14, Fig. 1) configured to send a laser beam in the form of pulses (¶[0032]) and 

 - a shaping system positioned on the trajectory of said laser beam, said shaping system configured to display a phase modulation set value and produce a phase-modulated laser single-beam by modulating the phase of the wave front of the laser beam generated by the femtosecond laser, (optical subsystem 32/190, Fig. 1, 9-10; ¶[0059]) wherein the phase modulation set value causes distribution of the energy of the phase-modulated laser in at least two impact points forming a pattern in a focal plane of said phase-modulated laser beam, (¶[0024] phase based optical subsystem), wherein each impact point generates a cavitation bubble into the human or animal tissue (¶[0005] localized photo-disruptions are cavitation bubbles, see also ¶[0031]) 
- an optical focusing system downstream from the shaping system, the optical focusing system comprising a concentrator module (focusing objective one or more lenses not shown, described in ¶[0034] included in element 20 of Fig. 1) configured to focus the phase-modulated laser beam in a the focal plane and a depth-positioning module (actuator of the focusing objective controls the scan in the Z-axis included in element 32) configured to displace the focal plane into a plurality of cutting-out planes (¶¶[0024-0025] plurality of cutting planes), 
- a sweeping optical scanner positioned between the concentrator module and the depth-positioning module, said sweeping optical scanner being configured to displace the pattern in the focal plane in a plurality of positions (¶[0034] mirrors, included in element 20 of Fig. 1 control the scan in the X-Y plane).
receive the input beam and are subsequently scanned in X-Y. Then the third dimension scanning is accomplished by an actuator in the Z-direction, whose positioning is not made explicit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical scanner of Bor to be specifically between the concentrator module, and the depth-positioning module, because each of the elements are known, there is a finite number of solutions as to the order of three optical elements, and one of ordinary skill in the art would have enjoyed a reasonable expectation of success in modifying the device of Bor to rearrange the scanning mirrors, lenses, and actuator. It has also been held that rearrangement of known parts is an obvious matter of design choice In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Attention is brought to the Tabatabaei reference, which teaches a laser system for eye surgery (p. 1, lines 11-12) comprising a spatial light modulator, the control unit being programmed for controlling the spatial light modulator by emission of 
It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the beam shaping system of Bor to include a controllable spatial light modulator (SLM) for creating the impact points from a single beam, as taught by Tabatabaei, wherein an intensity of each impact point will be attenuated at a same time if any portion of the phase-modulated laser single beam is lost along a propagation path of the phase-modulated laser single beam (this appears to be an intended or inherent result of the claimed structure, and is therefore met by this combination of Bor and Tabatabaei), because Tabatabaei teaches that use of an SLM allows for precise control of light treatment of a body surface, and that it is capable of dynamically reacting to changes in the body surface, such as movement, improving safety (Tabatabaei, p. 2, lines 19-27).
Bor and Tabatabaei do not teach specifically arranging for constructive phase interference in energy comprising a single beam . It appears to be an achieved result of the combination of Bor and Tabatabaei but for the purposes of compact prosecution, attention is brought to the Thiel reference, which teaches a method of energy delivery (including tissue ablation lasers ¶[0091]) by arranging for constructive phase interference for energy comprising a single beam (¶[0117]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the laser treatment of Bor and Tabatabaei to include phase interference control, as taught by Thiel, because Thiel teaches increased energy intensity, and precise control (Thiel ¶[0117]).
Regarding claim 2, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 1.
Bor further comprises a control unit of the optical scanner configured to control the displacement of the pattern along a displacement path comprising at least one segment in the focal plane (¶[0037]).
Regarding claim 3, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the activation of the femtosecond laser such that the distance between two adjacent positions of the pattern along a segment of the displacement path is greater than or equal to the diameter of an impact point of the pattern (Fig. 8 shows these distances).
Regarding claim 4, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is adapted to control the displacement of the pattern along a displacement path comprising a plurality of segments, the distance between two adjacent segments of the displacement path being greater than the dimension of the pattern along an axis perpendicular to the plurality of segments (Fig. 8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines”).
Regarding claim 5, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a displacement path comprising a plurality of parallel less than 3*diameter*(number of points) which meets the requirement of the claim).
Regarding claim 6, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a displacement path comprising a plurality of parallel segments, the distance between at least two neighboring segments being different from the distance between at least two other neighboring segments (Fig. 8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines”).
Regarding claim 7, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a notch-shaped displacement path in the focal plane (¶[0033] raster scan of lines is considered “notched” because it describes a sawtooth pattern).
Regarding claim 8, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the control unit is configured to control the displacement of the pattern along a spiral-shaped displacement path in the focal plane (¶[0033]).
Regarding claim 9, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the sweeping optical scanner includes at least one optical mirror pivoting around at least two axes, the control unit being configured to control the pivoting of the mirror so as to displace the pattern along the displacement path (¶[0034]).
Regarding claim 11, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor further teaches wherein the sweeping optical scanner is configured to operate at a sweeping rate, and wherein the control unit is configured to control the activation of the femtosecond laser, the control unit being configured to activate the femtosecond laser when the sweeping rate of the optical scanner is greater than a threshold value (¶[0037] any value is a threshold value).
Regarding claim 15, Bor, as modified by Tabatabaei, and Thiel,teaches the apparatus according to claim 2.
Tabatabaei further teaches a laser system for eye surgery (p. 1, lines 11-12) comprising a spatial light modulator, the control unit being programmed for controlling the spatial light modulator by emission of at least one control signal, each control signal causing display on the spatial light modulator of a phase mask forming a modulation set value (p. 10, lines 24-35).
Regarding claim 16, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.

- the first control signal causing modulation of the phase of the wave front of the laser beam according to a first modulation set value calculated to distribute the energy of the laser beam into a plurality of first impact points in the focal plane of the shaping system, the first impact points constituting a first pattern (Fig.8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines” any subsection of these lines may be considered a first pattern),
- the second control signal causing modulation of the phase of the wave front of the laser beam according to a second modulation set value calculated to distribute the energy of the laser beam into a plurality of second impact points in the focal plane of the shaping system, the second impact points constituting a second pattern different to the first pattern  (Fig.8, ¶[0057] each spot-to-spot distance is 7um in one axis and 14um between “lines” any subsection of these lines may be considered a second pattern, differing by location and time. It’s further noted that no “adjacency” or “neighboring” spatial relationships are cited in these patterns, so any subset of the raster pattern may be considered points in each of the first and second patterns).
Regarding claim 17, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 16.
Tabatabaei further teaches wherein the modulation set value is a phase mask calculated by using an iterative algorithm based on the Fourier transform (p. 10, lines 24-35).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel; in view of Fu et al. (U.S. Patent Application Publication No. 2016/0374857,) hereinafter referred to as Fu.
Regarding claim 10, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 2.
Bor does not teach at least one Dove prism positioned between the shaping system and the sweeping optical scanner
Attention is brought to the Fu reference, which teaches an eye surgery laser system comprising at least one Dove prism positioned between the shaping system and the sweeping optical scanner (¶[0051]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the optical subsystem of Bor to include a Dove prism, as taught by Fu, because Fu teaches that a scan line rotator, (such as the Dove prism) allows for scan coverage over a larger area (Fu ¶[0055]) and that they are cost-effective, compact, and lightweight (Fu, ¶[0102]).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bor et al. (U.S. Patent Application Publication No. 2010/0133246,) hereinafter referred to as Bor; in view of Tabatabaei et al. (International Publication No. WO 02/094117 A1,) hereinafter referred to as Tabatabaei; in view of Thiel et al. (U.S. Patent Application Publication No. 2016/0081747,) hereinafter referred to as Thiel; in view of Islam (U.S. Patent Application Publication No. 2015/02050542,) hereinafter referred to as Islam.
Regarding claim 12, Bor, as modified by Tabatabaei, and Thiel, teaches the apparatus according to claim 1.
Bor does not teach the apparatus further comprising a filter.
Attention is brought to the Islam reference, which teaches a laser system comprising a filter arranged downstream of the shaping system to block parasite energy generated at the center of the shaping system (¶[0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser eye apparatus of Bor to include a filter for removing parasite energy, as taught by Islam, because Islam teaches that blocking amplified spontaneous emission (ASE) improves system efficiency, and protects the system from back-reflection damage (Islam ¶[0103]).
Regarding claim 13, Bor, as modified by Tabatabaei, Thiel, and Islam, teaches the apparatus according to claim 12.
Islam further teaches wherein the filter comprises a plate including: 
- a zone opaque to laser radiation arranged at the center of the plate (Applicant doesn’t claim what range of wavelengths the zone should be opaque to, the band-pass filter in ¶[0109] is opaque to undesired wavelengths of laser light in a central portion), and  
- a zone transparent to laser radiation extending to the periphery of the opaque zone (Applicant doesn’t claim what range of wavelengths the zone should be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792  

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792